Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 17, 2016

                                            No. 04-16-00719-CV

                                         IN RE Muriel GILFORD

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On November 1, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.


           It is so ORDERED on November 17, 2016.



                                                            _________________________________
                                                            Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2015-PA-02672, styled In the Interest of M.I.G., a Child, pending in the
166th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.